Citation Nr: 1628895	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  14-22 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee



THE ISSUE

Entitlement to an annual VA clothing allowance for 2013.



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1975 to February 1982.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2013 decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Memphis, Tennessee, which denied the Veteran's application for a clothing allowance for the year 2013.  

In his substantive appeal (VA Form 9), the Veteran asked for the opportunity to testify before a Veterans Law Judge at a Board hearing in Washington, DC.  A hearing was scheduled for June 2016, but the Veteran withdrew his hearing request prior to the scheduled date. 

The issues of whether to reopen previously denied claims for service connection for bilateral hearing loss and bilateral callosities with fissures and entitlement to service connection for injuries to the wrists and arms and for a chest rash have been raised by the record in two VA 21-8678 ("Application for Annual Clothing Allowance") forms, dated May and September 2013, because, on those forms, the Veteran certified that all of these conditions were service-connected disabilities which required the use of certain prosthetic or orthopedic appliances or skin medications.  The Veteran, however, has only been granted service connection for failed back syndrome with reherniated bulging discs at L4-L5 and L5-S1 and axonal neuropathy of the left and right lower extremities.  The newly raised issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Under 38 C.F.R. § 3.810 (2015), a Veteran with a service-connected disability is entitled to an annual clothing allowance as specified in 38 U.S.C.A. § 1162 (West 2014).  To receive the allowance, the Veteran must meet the following eligibility requirements: (1) a VA examination, or examination report from a private physician as specified in 38 C.F.R. § 3.326(c), must disclose that the Veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such disability and such disability is the loss or loss of use of a hand or foot compensable at a rate specified in 38 C.F.R. § 3.350(a)-(d), (f); or (2) the Under Secretary for Health or a designee certifies that, because of such disability, a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the Veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition that is due to the service-connected disability, irreparable damage is done to the Veteran's outer garments.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).

In May 2013, the Veteran submitted a completed VA Form 21-8678.  On this form, the Veteran certified that, because of service-connected disabilities, he regularly wore the following prosthetic or orthopedic appliances, which tend to wear out or tear his clothing: 1) a back brace; 2) leg braces; 3) a transcutanteous electrical nerve stimulation (TENS) unit; 4) a hearing aid; 5) a corrective shoe; 6) wrist braces; and 7) arm braces.  After the designee of the Under Secretary for Health denied his application for a 2013 clothing allowance, the Veteran submitted a second Form 21-8678.  On the second form, he reiterated many of these claims, and added that he used medicated creams, which he used to treat his cracked and bleeding feet and a chest rash, which caused damage to his outer clothing.

In this appeal, the Veteran has argued that the AOJ was wrong to deny his application for a 2013 clothing allowance and, indeed, that the AOJ erred in even asking him to make a written application for the 2013 allowance.  The record indicates that the Veteran successfully applied for the clothing allowance benefit in 1999 and that he did so again in 2000.  According to the Veteran, he received subsequent annual clothing allowances without first mailing an application.  Relying on Veterans Health Administration (VHA) Handbook 1173.15, he argues that he was automatically "grandfathered in" after 10 years and that the VA did not have the right to discontinue his benefits.  Nothing in the text of 38 U.S.C.A. § 1162 mentions continuing or recurring eligibility for clothing allowances.  38 C.F.R. § 3.810(b), which defines when a clothing allowance is due and payable, mentions both "initial claims and recurring payments under previously established entitlement."  But the regulation does not define how a claimant becomes eligible for "recurring payments" nor does it say anything about whether a recipient of recurring payments can somehow acquire a vested right to continued receipt of those benefits.  

The version of the VHA handbook 1173.15 in effect in 2000 draws a distinction between "static" and "not static" use of a prosthetic or orthopedic device.   According part 4(c)(2) of the 2000 version of the handbook, wearing a device that is not static "implies an uncertainty as to the period of time that the veteran will require continued use of the device and/or medication."  The Prosthetics Veteran Record in this case indicates that the Veteran was eligible for annual clothing allowances between 1999 and 2001 on a "non-static" basis.  The record also includes completed VA 21-8679 forms ("Eligibility Determination for Clothing Allowance") for 1999 and 2000.  Both forms have boxes next to pre-printed text indicating "a. PAY NOW - Eligibility is considered to be continuing" and "b. PAY NOW - Future Eligibility must be authorized"  On both the 1999 and 2000 forms, the respective VA adjudicators marked "b. PAY NOW - Future Eligibility must be authorized"  According to Part 4(g) of the 2000 version of VHA Handbook 1173.15, if the relevant condition is not static, the Veteran "will be required to reapply at the local VHA facility on an annual basis prior to August 1."  

The record also includes a claims processing form entitled "VETSNET compensation and pension award" with information on clothing allowance payments after 2001.  The earliest entry on this form, dated August 2007, indicates that a "recurring benefit [was] established."  

The VHA Handbook 1173.15 was revised in May 2007.  Part 4(g) of the 2007 version indicates that "Veterans rated as service connected and determined to be eligible on a continuing basis (per 38 C.F.R. § 3.810(a)(1)) for loss of use (at a rate specified in 38 C.F.R. § 3.350(a),(b), (c),(d), or (f)(1)), are not required to reapply.  Their clothing allowance is included in the automated payment process . . ."  The Veteran in this case, however, has never argued, and there is no evidence to suggest, that his claim involves the loss or loss of use of a hand or foot, which means that his eligibility for prior clothing allowances was not based on 38 C.F.R. § 3.810(a)(1) (2007).  

The reason the Veteran was asked to apply for his 2013 clothing allowance is perhaps best explained in Part 10(c) of the most recent version of the VHA Handbook 1173.15 (effective May 14, 2015).  According to the note to part 10(c), "as of August 2, 2012, if the Veterans [sic] status is static/recurring and applies or receives more than one clothing allowance, he or she MUST RE-APPLY each year." (emphasis in original).   This modification took place after the U.S. Court of Appeals for the Federal Circuit decided that 38 U.S.C.A. § 1162 permitted the award of multiple clothing allowances.  See Sursely v. Peake, 551 F.3d 1351 (Fed. Cir. 2009).  The VETSNET compensation and pension award form indicates that, in 2012, the Veteran applied for and received clothing allowances of $1,482, while the amount of a single clothing allowance remains fixed at $716.  See 38 U.S.C.A. § 1162.  The Veteran's 2013 application, of course, requested seven clothing allowances.  

The AOJ denied the Veteran's application for a 2013 clothing allowance after a record review by a board certified orthotist.  There was no physical examination of the Veteran or inspection of the orthopedic or prosthetic devices mentioned in his application prior to the unfavorable decision.   The decision indicates that the Veteran's back brace was "fabric covered and/or non-service connected" and that a "Tens unit" was a "non-approved item for clothing allowance."  "Diabetic shoes" were likewise considered a "non-approved item" and the decision described the Veteran's wrist brace as fabric covered "and/or non-service connected."  The decision did not specifically mention the Veteran's leg, knee braces or arm braces.  

Part 4(e) of the VHA Handbook 1173.15 in effect at the time of the Veteran's application provides: "When the veteran certifies use of an appliance and/or medication which damages clothing and there is no record of VA issue, a physical examination needs to be scheduled prior to a recommendation for denial of entitlement.  In determining whether these devices and/or medications tend to damage clothing, each individual application is to be considered on the objective findings of the case; this may include a medical examination and an evaluation of the device(s) claimed to cause damage to clothing."  

The term "VA issue" is not defined in any version of VHA Handbook 1173.15.  Since the handbook was amended before the administrative or judicial process was completed in this appeal, the criteria of the 2015 version of the handbook could also potentially apply, if they would be more favorable to the Veteran.  See Hayes v. Brown, 5 Vet. App. 60, 67 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Part 6(a) of the latest version of the manual provides that a clinical review or physical examination is warranted if "insufficient medical evidence of record exists to award the claim . . ."  As part of the required clinical review, the designee of the Under Secretary for Health "will require the Veteran to provide the prosthetic, orthopedic appliance, or skin medication to assist with making an entitlement decision."  VHA Handbook 1173.15, Part 6(a) (May 14, 2015).  

It is unclear whether the Under Secretary's designee in this case ever physically examined or even saw photographs of the prosthetic and orthopedic appliances mentioned in the Veteran's application for a clothing allowance.  The September 2013 denial of his claim informed him: "If you would like to have a Board Certified Orthotist to visually evaluate the appliance/device to ensure the proper decision was rendered, please contact the Memphis VA Prosthetics department for an appointment . . ."  And this language raises at least three potential difficulties with the soundness of that decision.  First, the Under Secretary's designee did not in any real sense "require" the Veteran to provide his prosthetic or orthopedic appliances as mandated by Part 6(a) of the VHA Handbook.  It would be more accurate to say that the Veteran was "invited" to provide these devices and that invitation came only after the initial unfavorable decision in his case.

The apparent failure to inspect the relevant devices sets other language from the September 2013 denial in another light.  According to the decision, the TENS unit and the Veteran's shoes were "non-approved item[s] for clothing allowance."  In the most recent version of the handbook, both of these are indeed listed as examples of items "that do not tend to tear and wear clothing"  VHA Handbook 1173.15, Part 8(b) (May 14, 2015).  But these examples are provided only after the qualifying phrase: "While the ultimate determination is left to the individual treating provider, the following guidance is provided:"  It seems likely that, in this case, the Under Secretary's designee failed to make the "ultimate determination," and adopted instead a categorical approach - i.e., denying the claim on the theory that no TENS unit can ever cause wear and tear to clothing - and, in doing so, he neglected to answer the question: does this particular device tend to wear out, tear, or cause irreparable damage to the clothing of this particular Veteran?  The Veteran has submitted a written statement alleging that his TENS unit "destroy[s] my belts."

Finally, it is not clear how the orthotist determined that the Veteran's back brace was fabric covered or that it did not cause wear and tear to clothing.  The phrase that the back brace was "fabric covered and/or non-service connected" potentially undermines the orthotist' s conclusion because the Veteran does receive service-connected disability compensation for failed back syndrome with reherniated bulging discs at L4-L5 and L5-S1.  The orthotist did not explain whether, in his opinion, the Veteran does not really need a back brace or needs a back brace due to a separate and unrelated disability.  The equivocal "and/or" in the text of the decision only compounds the uncertainty.  Under these circumstances, the Board must remand the Veteran's claim for a new examination and opinion. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to submit statements, with photographs if possible, containing specific descriptions of the wear and tear of his clothing caused by the items identified in his May 2013 application for clothing allowance: i) a back brace; ii) leg braces; iii) TENS unit; iv) a hearing aid; v) a corrective shoe; vi) wrist braces; and vii) arm braces.  The Veteran may also obtain statements from his medical providers detailing the wear and tear of his clothing caused by these devices from August 1, 2012, to July 31, 2013.

2.  Obtain all VA treatment records dated from August 1, 2012 through July 31, 2013, (other than those already associated with the claims file), and associate such records with the clothing allowance file.  This should include any information as to the type of braces and orthotics used by the Veteran during this period.

3.  Schedule a physical examination of Veteran and of the orthopedic and prosthetic devices identified in his May 2013 application with an appropriate Prosthetic Representative, or designated physician.  Pursuant to VHA Handbook 1173.15, Part 6(a) the Veteran will be required to provide the relevant prosthetic and orthopedic appliances, or skin medication to the examiner, that is, he should be notified that he should provide these items for the examiner's visual inspection and that, if he fails to do so, he could lose the benefit of any favorable evidence that might result from the examination and that his claim will be decided based on the other evidence in the record.  This notice should be provided to the Veteran before any of the development described in the remand instructions below.
  
4.  Then, arrange for the claims file and VAMC clothing allowance folder to be reviewed by the Under Secretary of Health or his/her designee, who should certify whether, for the 2013 calendar year (i.e., August 1, 2012, through July 31, 2013) the use of each device identified in the Veteran' s application caused wear or tear to the Veteran's clothing and whether the use of each device or medication is the result of a service-connected disability or disabilities.

A complete rationale for all conclusions reached should be included with the certification.  Specifically, for all of the items identified in the Veteran's application, the Under Secretary's designee should identify the disability to which the item is related and should further indicate whether the Veteran's use of specific each item tends to wear out, tear, or cause irreparable damage to the clothing of the Veteran in this case.  In his or her report, the Under Secretary's designee should discuss, and explain whether or not he or she agrees with, the Veteran's contentions that his leg braces destroy his pants, his arm and wrist braces destroy his shirts, the "cream which [he] receive[s] from podiatry damage[s] my shoes, and destroy[s] my socks [and the TENS unit] destroy[s] my belts."

5.  After the completion of the above and any other development deemed necessary, the VAMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with an appropriate supplemental statement of the case (SSOC), and given an opportunity to respond before the VAMC clothing allowance folder and claims file are returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

